     Case 2:19-cv-01117-WBS-DB Document 27 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW COPELAND MILLER,                          No. 2:19-cv-1117 WBS DB P
12                     Petitioner,
13          v.                                         ORDER
14   JEFF LYNCH,
15                     Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate
19
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On August 26, 2020, the magistrate judge filed findings and recommendations herein
21
     which were served on petitioner and which contained notice to petitioner that any objections to
22
     the findings and recommendations were to be filed within fourteen days. Petitioner has not filed
23
     objections to the findings and recommendations.
24
            The court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
            1. The findings and recommendations filed August 26, 2020, are adopted in full;
28
     Case 2:19-cv-01117-WBS-DB Document 27 Filed 11/19/20 Page 2 of 2


 1            2. Respondent’s motion to dismiss (ECF No. 19) is granted;

 2            3. The petition for writ of habeas corpus be dismissed without prejudice; and

 3            4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 4   2253.

 5   Dated: November 19, 2020

 6

 7

 8

 9

10   /mill1117.800.hc


11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
